321, 324 (1996). We therefore conclude that the district court did not err
                in denying appellant's motion. 3 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    /                            J.
                                                  Hardesty


                                                  pe
                                                  Parraguirre




                cc: Hon. Stefany Miley, District Judge
                     Cory Kay Winans
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 Weconclude that the district court did not abuse its discretion in
                denying appellant's motion for the appointment of counsel. We further
                deny appellant's request for appellate counsel.

SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A